Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Allowable Subject Matter
Claims 58, 60, 62, 65-69 and 95-98 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 58, the prior art of record does not teach alone or in combination a system for optically interrogating a surface of a sample while inducing an electric field across at least a portion of said sample, said system comprising: a first optical source configured to emit probing radiation, said first optical source disposed so as to direct said probing radiation onto said surface of said sample; an optical detector configured to detect second harmonic generated light from the sample; processing electronics configured to determine a characteristic of the detected second harmonic generated light; and a magnetic source configured to apply a changing magnetic field to said sample to inductively generate the electric field across at least a portion of said sample in addition to any electric field produced by said probing radiation; wherein the system is configured to synchronize the electric field with said probing radiation or with a gating of the optical detector in combination with all other elements in claim 58.

Regarding claims 60, 62, 65-69 and 95-98, the claims are allowed as they further limit allowed claim 58.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858